 

we
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) | Page f of | 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Rodrigo Bello-Gallardo Case Number: 3:19-mj-23165

 

Jami L Ferrara ;
Defendant's Attorkey an WS aa 20
: {iar Keserts Bd

 

REGISTRATION NO. 79696298 ©

THE DEFENDANT: ~
- [Xl pleaded guilty to count(s) 1 of Complaint

AUG 07 2019

 

 

 

CLERK US GISTHUAT OcueT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

XO was found guilty to count(s) : dy DEPUTY

after a plea of not guilty. .

Accordingly, the defendant is adjudged guilty 0 of such count(s), which involve the following offense(s):
Title & Section Nature of Offense a Count Number(s):
§:1325 ILLEGAL ENTRY (Misdemeanor) 1

LO The defendant has been found not guilty on 1 count{s)
NO Count(s) a . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a ferm of:

OO TIME SERVED | xe W _ days

Xl Assessment: $10 WAIVED [&- Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

_] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and: special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, August 7, 2019
Date of Imposition of Sentence

fle yf ee

DUSM | | | HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

&

Received

~~ Clerk’s Office Copy me _ oo —  B:19-mj-23165

 
